      Case 2:20-cv-02024-JAR-GEB Document 18 Filed 07/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


ASHLEY TRIMBLE,

              Plaintiff,


vs.                                                   Case No. 2:20-cv-02024-JAR-GEB


PHK STAFFING, a/k/a HOLLYWOOD
CASINO AT KANSAS SPEEDWAY,

              Defendants.


                                  MOTION TO WITHDRAW

       Albert F. Kuhl, attorney for Plaintiff Ashley Trimble (“Trimble”) in this action, respectfully

moves the Court for leave to withdraw as counsel for plaintiff Trimble. In further support of his

motion, Mr. Kuhl states as follows:

1.     The instant motion is based upon the following. Plaintiff Trimble has recently experienced

       a period of homelessness, which contributed to an inability for she and her counsel to

       maintain consistent communication. Most recently, Ms. Trimble and Mr. Kuhl have lost

       contact over an extended period of weeks which makes it logistically impossible for Mr.

       Kuhl to continue in his role as plaintiff’s counsel.

2.     Mr. Kuhl is aware that Ms. Trimble is no longer residing at her last known physical address,

       and as a result thereof compliance with Local Rule 83.5.5(a) is not possible. Mr. Kuhl has

       repeatedly undertaken all alternative measures to reach Ms. Trimble, i.e. phone/email/text

       without success over the past weeks. Counsel is unable to represent plaintiff on an ongoing

       basis given the communication problem which has arisen.
       Case 2:20-cv-02024-JAR-GEB Document 18 Filed 07/01/20 Page 2 of 2




3.     Because counsel has exhausted all avenues he reasonably believes could result in re-

       establishment of effective contact with Ms. Trimble, he cannot continue to represent her

       interests effectively in this matter, and leave to withdraw is thus requested.1

WHEREFOR, plaintiff respectfully moves the Court for its order granting him leave to withdraw as

counsel for plaintiff Trimble in this matter.


                                                Respectfully Submitted,

                                                LAW OFFICES OF ALBERT F. KUHL

                                                /s/ Albert F. Kuhl
                                                Albert F. Kuhl       #12478
                                                15700 College Blvd., Ste. 102
                                                Lenexa, Kansas 66219
                                                Tel. 913.438.2760
                                                Fax: 913.327.8492
                                                Al@kcjoblawyer.com
                                                ATTORNEY FOR PLAINTIFF

                                       Certificate of Service

       I hereby certify that a true and correct copy of the foregoing was served upon counsel for
defendant, as identified below, via the Court’s electronic transmission system on July 1, 2020:

Daniel B. Boatright
Alyssa M. Sediqzad
LITTLER MENDELSON, P.C.
1201 Walnut Street, Ste. 1450
Kansas City, Missouri 64106
Tel: 816.627.4400
Fax: 816.627.4444
ATTORNEYS FOR DEFENDANT

/s/ Albert F. Kuhl



       1
         Should the Court not wish to relieve Mr. Kuhl of his representation obligation to
plaintiff, a 60-day delay in case deadlines inclusive of the deadline for plaintiff to respond to
pending discovery requests lodged by defendant, is an alternative which could possibly result in
the re-establishment of contact between Ms. Trimble and counsel.
